Citation Nr: 1631408	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  09-46 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial compensable rating for myofascial pain syndrome, left cervical spine and left scapula.

2. Entitlement to service connection for right wrist condition.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to September 2005 and June 2006 to August 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran was afforded a Board hearing, via video conference in June 2016. A transcript of the hearing has been reviewed and associated with the claims folder.


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, the Veteran notified the Board via a June 2016 correspondence that he requested a withdrawal of his appeal for the issues of entitlement to an initial compensable rating for myofascial pain syndrome, left cervical spine and left scapula and entitlement to service connection for right wrist condition.

2. The Veteran experienced sleep disturbances in service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an initial compensable rating for myofascial pain syndrome, left cervical spine and left scapula have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
2. The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement service connection for right wrist condition have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. The criteria for service connection of sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In regard to the issues of entitlement to an initial compensable rating for myofascial pain syndrome, left cervical spine and left scapula and entitlement to service connection for right wrist condition, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204. In a signed correspondence dated June 8, 2016, the Veteran requested that the Board withdraw his appeal for the issues of entitlement to an initial compensable rating for myofascial pain syndrome, left cervical spine and left scapula and entitlement to service connection for right wrist condition. There remains no allegation of errors of fact or law for appellate consideration with regards to the issues of entitlement to an initial compensable rating for myofascial pain syndrome, left cervical spine and left scapula and entitlement to service connection for right wrist condition. Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed. 

Sleep apnea

In this decision, the Board grants the Veteran's claim for entitlement to service connection for sleep apnea, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

 Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that service connection for his sleep apnea is warranted. 

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with mild obstructive sleep apnea (OSA). (See December 2007 sleep study). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the claims folder reflects the Veteran was noted with feeling tired after sleeping. (See August 2007 Post-deployment Health Assessment). The Veteran contends that his sleep apnea had its onset during active service. The Board finds that based on the above evidence, the Veteran's statements that he experienced sleep disturbances during his active service is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. Here, the Veteran's in-service treatment records (STRs) reflect that while on active duty the Veteran experienced sleep disturbances. Further, the claims folder reflects, shortly after separating from active service, the Veteran complained of trouble falling asleep and fatigue. (See VA November 2007 progress notes).  Additionally, as mentioned previously, the Veteran was subsequently diagnosed with OSA, approximately four months after separating from active service. 

In light of the Veteran's confirmed in-service incurrence of sleep disturbances, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for sleep apnea and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for sleep apnea is granted.



ORDER

The appeal seeking entitlement to an initial compensable rating for myofascial pain syndrome, left cervical spine and left scapula is dismissed.

The appeal seeking entitlement to service connection for right wrist condition is dismissed.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


